                 Case 20-10166-JTD            Doc 176        Filed 02/12/20       Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re                                                            Chapter 11

    LUCKY’S MARKET PARENT COMPANY,                                   Case No. 20-10166 (JTD)
    LLC, et al.,
                                                                     Jointly Administered
                    Debtors.1
                                                                     Related to D.I. 98

              LIMITED OBJECTION OF SERITAGE SRC FINANCE LLC TO
         MOTION OF DEBTORS FOR ENTRY OF (I) AN ORDER (A) APPROVING
         BID PROCEDURES IN CONNECTION WITH THE POTENTIAL SALE OF
      CERTAIN OF THE DEBTORS’ ASSETS, (B) SCHEDULING AN AUCTION AND
       A SALE HEARING, (C) APPROVING THE FORM AND MANNER OF NOTICE
    THEREOF, (D) AUTHORIZING THE DEBTORS TO ENTER INTO THE STALKING
      HORSE AGREEMENT, (E) APPROVING BID PROTECTIONS, (F) APPROVING
      PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF CONTRACTS
         AND LEASES, AND (G) GRANTING RELATED RELIEF; (II) AN ORDER
    (A) APPROVING THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS FREE
     AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, (B)
     AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND
         LEASES, AND (C) GRANTING RELATED RELIEF (CARLOS ALVAREZ)

            Seritage SRC Finance LLC (“Landlord”), by and through its undersigned counsel, files

this limited objection (“Objection”) to the Motion of Debtors for Entry of (I) an Order (A)

Approving Bid Procedures in Connection With the Potential Sale of Certain of the Debtors’

Assets, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the Form and Manner of

Notice Thereof, (D) Authorizing the Debtors to Enter Into the Stalking Horse Agreement, (E)



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC
(5480), Lucky’s Market Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP
(0828), Lucky’s Farmers Market Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607),
Lucky’s Market GP 2, LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789),
Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s Farmers Markets of Columbus, LLC (3379), Lucky’s
Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300), Lucky’s Farmers Market of Ann Arbor, LLC
(4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington, LLC (3944), Lucky’s Market
of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of Traverse City, LLC
(2033), Lucky’s Market of Naples, FL, LLC (8700), and Sinoc, Inc. (0723).

                                                         1
40000/0598-19746404v2
                  Case 20-10166-JTD             Doc 176        Filed 02/12/20       Page 2 of 11




Approving Bid Protections, (F) Approving Procedures for the Assumption and Assignment of

Contracts and Leases, and (G) Granting Related Relief; (II) an Order (A) Approving the Sale of

Certain of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and

Interests, (B) Authorizing the Assumption and Assignment of Contracts and Leases, and (C)

Granting Related Relief (Carlos Alvarez) [D.I. 98] (the “Sale Motion”). In support of the

Objection, the Landlord respectfully states as follows:

                                                BACKGROUND

          1.       On January 27, 2020, each of the Debtors commenced a bankruptcy case by filing

a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

          2.       Upon information and belief, the Debtors are operating their businesses as debtors

in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          3.       The Landlord and one of the Debtors, Lucky’s Market Operating Company, LLC,

are parties to an unexpired lease of nonresidential real property (the “Lease”), dated August 15,

2016, for premises located at Tyrone Square Mall, St. Petersburg, Florida (the “Premises”).

          4.       The Premises is located within a “shopping center” as that term is used in section

365(b)(3) of the Bankruptcy Code. See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87 (3d

Cir. 1990).

          5.       On February 4, 2020, the Debtors filed the Sale Motion, which seeks, among

other things, approval of Bid Procedures 2 and a Stalking Horse Agreement with the Stalking

Horse Purchaser, Carlos Alvarez and/or an Affiliate, pursuant to which the Stalking Horse

Purchaser proposes to acquire and take assignment and delivery of Assets, including the Lease.




2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Sale Motion.

                                                           2
40000/0598-19746404v2
                 Case 20-10166-JTD       Doc 176      Filed 02/12/20   Page 3 of 11




         6.       On February 7, 2020, the Debtors filed an Omnibus Notice of Bid Procedures

Motions and Hearing Thereon [D.I. 133] scheduling a hearing with respect to the Bid Procedures

on February 19, 2020.

                              OBJECTION TO BID PROCEDURES

A.       The Sale Process Must Protect the Landlord’s Due Process Rights

         7.       By the Sale Motion, the Debtors propose the following schedule for bidding,

filing objections, conducting an auction and the Sale Hearing with respect to the Lease:

          February 12, 2020                 Debtors to serve “Cure and Possible Assumption and
                                            Assignment Notice”
          March 4, 2020 at 4:00 p.m.        Cure and Assignment Objection Deadline
          March 6, 2020                     Stalking Horse Bid Objection Deadline
          March 9, 2020                     Deadline to Submit Bid
          March 11, 2020 at 10:00 a.m.      Auction (if Qualified Bid other than Stalking Horse
                                            Agreement, is received by Bid Deadline)
          March 11, 2020 at 4:00 p.m.       Deadline for Debtors to file Notice of Successful
                                            Bidder and Contract Assignment Notice (the
                                            “Assumption Notice”) providing Successful Bidder’s
                                            assurance of future performance
          March 12, 2020 at 12:00 p.m.      Deadline to Object to Sale to Successful Bidder
                                            (other than Stalking Horse Purchaser)
          March 13, 2020                    Sale Hearing


[Bid. Proc., p. 2]. The proposed expedited schedule is inadequate. At a minimum the proposed

scheduled must provide protections to which the Landlord is entitled under the Lease and the

Bankruptcy Code. Fundamental concepts of due process require that “notice must be reasonably

calculated … to apprise interested parties of the pendency of an action and to afford them an

opportunity to present objections.” Sullivan v. Barnett, 139 F.3d 158, 171 (3d Cir. 1998), citing

Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313 (1950). As discussed herein,

the Court should ensure that the Landlord has a meaningful opportunity to review the adequate


                                                  3
40000/0598-19746404v2
                 Case 20-10166-JTD        Doc 176      Filed 02/12/20    Page 4 of 11




assurance of future performance information, assess the ability of a Successful Bidder to perform

under the Lease, and, if necessary, pursue an objection. The proposed Bid Procedures do not

afford the Landlord such an opportunity. Consequently, the Landlord proposes that the schedule

be extended to late March 2020.

B.       The Bid Procedures Should Require that the Debtors Promptly Provide Adequate
         Assurance Information Before Any Objection Deadline

         The Bankruptcy Code’s Protections

         8.       In connection with the assumption and assignment of leases, shopping center

landlords are afforded special statutory protections under the Bankruptcy Code in the form of

adequate assurance of future performance. In re Joshua Slocum, 922 F.2d 1086; In re Trak Auto

Corp., 277 B.R. 655 (Bankr. E.D. Va. 2002). Section 365(f)(2) provides:

                  The trustee may assign an executory contract or unexpired lease of the debtor
                  only if –

                         (A)     the trustee assumes such contract or lease in accordance with the
                  provisions of this section; and

                         (B)      adequate assurance of future performance by the assignee of such
                  contract or lease is provided, whether or not there has been a default contract or
                  lease.

11 U.S.C. § 365(f)(2).

         9.       Section 365(b)(1) of the Bankruptcy Code further provides:

                  If there has been a default in an executory contract or unexpired lease of the
                  debtor, the trustee may not assume such contract or lease unless, at the time of
                  assumption of such contract or lease, the trustee -

                          (A)    cures, or provides adequate assurance that the trustee will promptly
                  cure, such default…;

                         (B)     compensates, or provides adequate assurance that the trustee will
                  promptly compensate, a party other than the debtor to such contract or lease for
                  any actual pecuniary loss to such part resulting from such default; and



                                                   4
40000/0598-19746404v2
                 Case 20-10166-JTD        Doc 176       Filed 02/12/20    Page 5 of 11




                         (C)     provides adequate assurance of future performance under
                  such contract or lease.

11 U.S.C. § 365(b)(1).

         10.      In connection with a shopping center lease, adequate assurance of future

performance includes adequate assurance –

                          (A)     of the source of rent and other consideration due under such lease,
                  and in the case of an assignment, that the financial condition and operating
                  performance of the proposed assignee and its guarantors, if any, shall be similar to
                  the financial condition and operating performance of the debtor…as of the time
                  the debtor became the lessee under the lease;

                         (B)     that any percentage rent due under such lease will not decline
                  substantially;

                          (C)     that assumption or assignment of such lease is subject to all the
                  provisions thereof, including (but not limited to) provisions such as a radius,
                  location, use, or exclusivity provision…, and

                         (D)     that assumption or assignment of such lease will not disrupt any
                  tenant mix or balance in such shopping center.

11 U.S.C. § 365(b)(3).

         11.      The Debtors bear the burden of proving adequate assurance of future performance

in connection with the potential assumption and assignment of the Lease. In re F.W. Restaurant

Assoc., Inc., 190 B.R. 143 (Bankr. D. Conn. 1995); In re Rachels Indus. Inc., 109 B.R. 797, 802

(Bankr. W.D. Tenn. 1990).

         The Bid Procedures Must Provide for Timely Adequate Assurance Information

         12.      The Bid Procedures require “proof of financial ability to perform” (Bid Proc., p.

5). Bidders, however, should be required to submit, and the Landlord must receive, the

following additional information (collectively, the “Adequate Assurance Information”), if

Debtors are to satisfy their burden:




                                                    5
40000/0598-19746404v2
                 Case 20-10166-JTD            Doc 176        Filed 02/12/20       Page 6 of 11




                  a.      The exact name of the proposed Bidder, the proposed tenant that will act
                          as the assignee, and the proposed name under which the assignee intends
                          to operate a store;

                  b.      The proposed assignee’s intended use of the space;

                  c.      Audited financial statements and annual reports for 2017-2019, including
                          all supplements and amendments thereto, for the proposed assignee, tenant
                          entity, and any guarantor;

                  d.      Any and all documents regarding the proposed assignee’s and any
                          guarantor’s experience in operating stores in shopping centers;

                  e.      The number of stores the proposed assignee and any guarantor operates
                          and all trade names used; and

                  f.      A contact person for the proposed assignee that the Landlord may directly
                          contact in connection with the adequate assurance of future performance.

The above is a non-exclusive list of the minimum information the Landlord requires to assess a

potential assignee of the Lease, and the Landlord reserves the right to request additional

information that it deems necessary to make an informed decision as to the ability of a potential

assignee to satisfy the requirements of section 365 of the Bankruptcy Code.3

         13.      Under the proposed Bid Procedures, Bidders are not required to submit adequate

assurance of future performance information in connection with the potential assumption and

assignment of the Lease until the Bid Deadline, March 9, 2020 [Bid. Proc., p. 6]. The Bid

Procedures require the Debtors to file and serve an Assumption Notice providing, among other

things, “the Successful Bidder’s assurance of future performance no later than March 11, 2020”

[Bid. Proc., p. 2]. The Debtors should be required to disseminate the adequate assurance

information via e-mail to the Landlord and its counsel upon receipt of such information from a

Qualified Bidder, and in no event later than twenty-four (24) hours of the Bid Deadline.


3
  The Landlord may also require similar information for the Debtors in the years when the Debtors entered into the
Lease to appropriately evaluate the ability of a proposed assignee to provide adequate assurance of future
performance.

                                                         6
40000/0598-19746404v2
                 Case 20-10166-JTD        Doc 176      Filed 02/12/20     Page 7 of 11




Landlord requires five (5) to seven (7) business days before the deadline to object to the

assumption and assignment of the Lease and to review and assess the adequate assurance of

future performance information for any proposed assignee.

         14.      In addition, since the Sale Motion identifies the Stalking Horse Purchaser, there is

no reason to delay transmittal of Stalking Horse Purchaser’s assurance of future performance to

the Landlord. The Bid Procedures provide that if no Qualified Bids other than the Stalking

Horse Purchaser are received prior to the Bid Deadline, then the Auction will not occur [Bid

Proc., p. 8]. The Debtors should be required to provide the Landlord with the adequate assurance

information of the Stalking Horse Bidder within three (3) days of the entry of the Bid Procedures

Order.

         15.      In addition, the Landlord requests clarification regarding the Assets to be

conveyed pursuant to the Stalking Horse Agreement (Section 2.1), particularly with respect to

furniture, fixtures and equipment.

C.       The Bid Procedures Deny the Landlord Sufficient Opportunity to Analyze a
         Proposed Assignee and the Adequate Assurance of Future Performance
         Information

         16.      The Debtors propose to conduct an auction on March 11, 2020 at 10:00 a.m. and

file a notice of successful bidder and Contract Assignment Notices on the same date at 4:00 p.m.

Objections to the sale to a Successful Bidder, if not the Stalking Horse Purchaser, are due by

noon the next day, March 12, 2020 – which provides at most (and unrealistically) 20 hours for

the Landlord to assess the proposed assignee and prepare an objection. The Landlord will be

forced to expeditiously (i) assess any proposed assignee(s) and related adequate assurance

information; (ii) determine whether the proposed assignee(s)’ use of the Leased Premises will

violate any provisions in the Lease; (iii) potentially conduct discovery; (iv) draft an objection;



                                                   7
40000/0598-19746404v2
                 Case 20-10166-JTD       Doc 176      Filed 02/12/20   Page 8 of 11




and (v) prepare for a contested hearing. This timeline is completely insufficient and prejudicial

to the Landlord.

         17.      The Landlord respectfully requests that the procedures be modified to provide

additional time between receipt of adequate assurance of future performance information and the

Sale Hearing; and (iii) to the extent the Landlord seeks to contest the assignment of the Lease,

the Sale Hearing should only be a status conference with respect to such contested lease

assumption and assignment issues, if those issues can even be determined at that time, and an

evidentiary hearing, if necessary, should be scheduled to occur no sooner than fourteen (14) days

after the Sale Hearing, according to the Court’s availability.

D.       The Bid Procedures Should Address a Landlord’s Authority to Bid on Its Lease

         18.      The Bid Procedures should include a simplified protocol for the Landlord to bid

on its own Lease. The Landlord is the fee simple owner of the Premises and positioned

differently than other bidders with respect to the Lease. The Landlord should not have to

provide financial information, adequate assurance of future performance information, or other

information to bid on its Lease. In addition, the Landlord should be entitled to bid on the Lease

without the need of submitting a deposit. Also, the Landlord should be entitled to credit bid any

portion of the outstanding amounts owed under the Lease without the need of submitting a

deposit. A landlord bid that evidences the bid on its Lease and an agreement to execute an

agreeable form of lease termination or other agreement, that provides the amount of proposed

credit or other bid, should be deemed to satisfy the bid requirement for the Landlord and entitle

the Landlord to appear and participate in the auction. There are also certain conditions to be

eligible to participate in the Auction which should not be required of the Landlord (Bid. Proc., p.




                                                  8
40000/0598-19746404v2
                 Case 20-10166-JTD        Doc 176      Filed 02/12/20    Page 9 of 11




3). In addition, the Landlord should be entitled to attend the auction in accordance with Del.

Bankr. L. R. 6004-1(c)(ii)(C).

E.       Any Assumption and Assignment Must Comply with the Terms of the Lease

         19.      Any assumption and assignment must be subject to all provisions of the Lease,

including but not limited to those provisions concerning, use, radius, exclusivity and tenant mix.

F.       The Debtors or Any Proposed Assignee Must be Responsible for All Charges Due
         Under the Lease, Including Year-End Adjustments and Reconciliations

         20.      The Sale Motion seeks authority for the sale of the Lease free and clear of all

liens, claims, encumbrances and other interests. The Landlord objects to any sale free and clear

of the obligations to satisfy unbilled taxes, reconciliations, percentage rent, or other year-end

adjustments or unbilled charges under the Lease prior to the assignment of the Lease, but which

have not yet been billed. The Debtors continue to be responsible for all such unbilled charges as

they come due under the Lease, and the Debtors, or any assignee must continue to satisfy all

charges under the Lease, including charges which have not yet been billed, reconciled and/or

adjusted from pre-petition (or even post-petition) periods.

G.       The Cure Procedures Require Modification

         21.      The form of Cure and Possible Assumption and Assignment Notice has a column

for “cure amount.” The Bid Procedures provide that objections to the cure amount set forth in

the Cure and Possible Assumption and Assignment Notice must “state with specificity the nature

of the objection and, if the objection pertains to the proposed cure amount, the correct cure

amount alleged by the objecting counterparty, together with any applicable and appropriate

documentation in support thereof.” [Proposed Order, ¶ 25] Section 365 of the Bankruptcy Code

requires the Debtors pay the balances owing under the Lease as cure. The Landlord objects to

the extent that the Bid Procedures impose a greater burden on the Landlord than the Debtors with


                                                   9
40000/0598-19746404v2
                Case 20-10166-JTD        Doc 176       Filed 02/12/20   Page 10 of 11




respect to the cure amount. The Landlord should not have a duty to provide anything other than

the charges that comprise the cure amount.

         22.      The proposed procedures provide that any objection to the cure amount will be

addressed at the Sale Hearing but does not provide a framework under which the disputed or

undisputed cure amount will be paid to the Landlord. The procedures should provide that any

undisputed cure amount must be paid to the Landlord upon the entry of a sale order, regardless of

whether there is a pending cure objection.

         23.      The procedures should also provide that any disputed cure amount must be

reserved, in cash, at the highest amount asserted, pending an out-of-court resolution or judicial

proceedings. If an out-of-court resolution cannot be reached, then there must be procedure in

place for the Landlord to seek court intervention.

         24.      The Debtors or the assignee must also provide for the payment of the charges that

have not been reconciled and/or adjusted from pre-petition (or even post-petition) periods.

Assumption and assignment of the Lease does not terminate the Landlord’s right to recover

unbilled charges that have accrued, or continue to accrue, under the Lease. The Debtors must

cure all existing defaults and compensate the Landlord for any actual pecuniary loss as a result of

the defaults in order to assume the Lease under section 365 of the Bankruptcy Code. 11 U.S.C. §

365(b)(1)(A)-(B). See Elkton Assoc. v. Shelco Inc.,107 B.R. 483, 487 (Bankr. D. Del. 1989).

The sale order or Asset Purchase Agreement must provide a mechanism to escrow funds for any

charges that remain the responsibility of the Debtors.

H.       Sale to Backup Bidder

         25.      The proposed Bid Procedures provide that the Debtors will be authorized to

consummate the transaction with the Backup Bidder without further order of the Court. The



                                                  10
40000/0598-19746404v2
                Case 20-10166-JTD       Doc 176       Filed 02/12/20   Page 11 of 11




Landlord must be provided with notice of any sale to a Backup Bidder and provided time to

assess adequate assurance information for the Backup Bidder. Until such Backup Bidder is

identified as the Successful Bidder and adequate assurance information has been provided to the

Landlord, with at least five (5) business days to object following receipt of the information and

notice of the proposed sale to the Backup Bidder, the Debtors should not be authorized to

consummate a sale transaction, or the assignment of the Lease.

                                   RESERVATION OF RIGHTS

         26.      The Landlord reserves its rights to amend and/or supplement this Objection and to

raise any additional objections to the Motion at the hearing to consider the Motion. In addition,

this Objection is without prejudice to the Landlord’s ability to raise further objections with

respect to the Sale Hearing.

         WHEREFORE, the Landlord respectfully requests that the Court modify the Bid

Procedures to incorporate the objections raised herein and adequately protect the rights of the

Landlord, and grant such further relief it deems necessary and appropriate.

Dated: February 12, 2020

                                               COLE SCHOTZ P.C.


                                               /s/ J. Kate Stickles
                                               J. Kate Stickles (No. 2917)
                                               Patrick J. Reilley (No. 4451)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, DE 19801
                                               Telephone: (302) 652-3131
                                               Email: kstickles@coleschotz.com
                                               Email: preilley@coleschotz.com

                                               Counsel to Seritage SRC Finance LLC




                                                 11
40000/0598-19746404v2
